Citation Nr: 1213886	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  12-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed May 2005 rating decision denied the Veteran's claims for service connection for bilateral hearing loss and service connection for tinnitus.   

2.  Some of the evidence submitted subsequent to the May 2005 rating decision is new to the claims file and raises a reasonable possibility of substantiating the claims.

3.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the Veteran's bilateral hearing loss and tinnitus resulted from in-service acoustic trauma from noise exposure.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision which denied the claims of service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 20.1103 (2011).

2.  Some of the evidence received subsequent to the May 2005 rating decision is new and material and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Some of the evidence received subsequent to the May 2005 rating decision is new and material and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

5.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the Veteran's claim to reopen, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened and granted the Veteran's claims for service connection for bilateral hearing loss and service connection for tinnitus.  As the decision is favorable to the Veteran, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

LAW AND ANALYSIS

New and Material Evidence

The Veteran's claims for service connection for bilateral hearing loss and tinnitus were denied by a May 2005 rating decision.  The Veteran submitted a timely notice of disagreement with the decision.  The RO issued a Statement of the Case (SOC) in March 2006, however, the Veteran did not perfect the appeal and the decision became final.  38 C.F.R. § 20.1103.

The Veteran submitted a claim to reopen his previously denied claims for service connection for bilateral hearing loss and service connection for tinnitus in November 2009.   

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R.      § 3.156(a).  The United States Court of Appeals for Veterans' Claims (Court) has held that when 'new and material evidence' is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for service connection were denied by the May 2005 rating decision.  The RO explained that the Veteran's claims for service connection were denied because there was no evidence of hearing loss or tinnitus during service and the April 2005 VA examiner provided a negative nexus opinion.  

The evidence associated with the claims file subsequent to the May 2005 rating decision includes VA treatment records, the Veteran's statements, the December 2011 VA examination report, and a private June 2010 audiological evaluation.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the May 2005 rating decision and finds that some of this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection for bilateral hearing loss and tinnitus.  Specifically, the Board finds that the June 2010 private audiological evaluation is new and material.  In the evaluation, the Veteran's private audiologist, J.D., noted that she reviewed the discharge paperwork and the April 2005 VA examination report.  J.D. opined that it was more likely than not that the Veteran's hearing loss and tinnitus were related to his military noise exposure and may have worsened as a civilian.  The opinion was based on case history, configuration of hearing loss, and onset of tinnitus.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The Board finds that the June 2010 audiological evaluation is 'new' in that it was not before the RO at the time of the May 2005 rating decision.  The evaluation is 'material' as it relates to an unestablished fact necessary to substantiate the claim, i.e., that hearing loss and tinnitus are causally or etiologically related to active service, and raises a reasonable possibility of substantiating the claim.  In this respect, the Court recently determined that the requirement of the new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  Id.  The Board finds that the June 2010 audiological evaluation is new and material evidence.  Thus, the claims for service connection for bilateral hearing loss and service connection for tinnitus are reopened.  38 C.F.R. § 3.156(a).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Organic diseases of the nervous system - such as sensorineural hearing loss - will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a 'disability' for the purposes of service connection. 38 C.F.R. § 3.385. '[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.'  38 C.F.R. § 3.385.  For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to be considered a current disability.  If there is current hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, supra.

Tinnitus is defined as 'a noise in the ear, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type.'  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus.

Initially, the Board notes that the Veteran has a current bilateral hearing loss disability in accordance with VA regulations.  38 C.F.R. § 3.385.  In addition, the records reveal a diagnosis of tinnitus.

Regarding in-service incurrence of his hearing loss and tinnitus, it is noted that the Veteran's service treatment records are incomplete.  See formal finding on the unavailability of complete service treatment records.  The record only contains the Veteran's separation report of medical examination.  The separation report of medical examination is absent for any complaints or documentation of hearing loss or tinnitus.   However, the report only contains whispered voice tests.  As noted by the Training Letter 10-02 issued in March 2010 regarding the adjudication of claims for hearing loss, "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  Here, the Veteran has contended that he was exposed to noise during active service and that his hearing loss and tinnitus have existed since that time.  In the June 2010 statement in support of claim, the Veteran stated that he served in World War II and his military occupational specialty (MOS) was automotive mechanic and light truck driver.  He stated that he also underwent infantry training and was trained in machine guns.  He also explained that he received the Sharpshooters Badge and the MI rifle and 1st Class Gunners Badge.  He stated that he had constant exposure to acoustic trauma during service.  The Board finds that the Veteran's reports of noise exposure are consistent with his MOS and circumstances of service and the Board concedes that the Veteran was exposed to excessive noise during service while serving as an auto mechanic.  

Thus, the remaining question pertaining to service connection is whether the Veteran's current bilateral hearing loss and tinnitus are the result of military noise exposure.  

The Veteran was afforded a VA examination in April 2005.  The Veteran reported noise exposure during service when he was subjected to engine noise as a motor-pool mechanic.  Other sources of high risk noise include his occupation as a farmer.  During the examination, the Veteran stated that he could recall the onset of tinnitus but reported that it was over 35 years ago.  The examiner noted that a review of the claims file revealed a separation hearing examination limited to a whispered voice test, which was not valid for assessing noise induced hearing loss.  His exposure to noise in the military was positive but limited to approximately 1 year.  His lifetime work as a farmer was also high for noise exposure and hearing protection was not employed.  In addition, his claim for tinnitus was not time locked to his military experience.  More likely than not some hearing loss was present after his tour of duty in the military.  It was also more likely than not the significantly greater portion of his hearing loss was attributable to his life's work as a farmer.  

The Veteran was afforded another VA examination in December 2011.  The examiner reviewed the claims file.  The examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The examiner acknowledged that the Veteran's exposure to noise (65+ years ago) was associated with his working in the motor pool.  He also stated that he fired weapons under training conditions.  The status of his hearing was restricted to whispered voice protocols.  His post military exposures to noise were positive for his occupation (farmer) and recreational interests (hunting and power tools).  His current audiogram is indicative of hearing loss attributable to noise exposure interacting with the normal effects of aging.  Determining the basis for his current hearing status one compared the relative effect of his noise exposures regarding degree and duration.  His military exposures were present but not considered excessive compared to combat related noise risks and his duration was limited to a 1.5 year period.  His post military exposure to jeopardizing noise is considered comparable if not worse than the military however the duration was significantly longer.  The normal effect of aging is another aggravating factor.  While it is impossible to state he was free of hearing loss at discharge, it is reasonable to conclude that any hearing loss present from military exposure would have been small in comparison to his current hearing status.  

In a June 2010 private audiological evaluation, J.D., explained that the Veteran was seen for an audiological evaluation and he reported a history of noise exposure while serving in the military.  His occupation in the service included exposure to engine noise from the motor pool from heavy trucks, armored cars, and tanks.  He also went through infantry training on rifles and machine guns and received the sharpshooter's badge.  He claims he was exposed to hazardous noise levels when performing his duties.  He reported temporary threshold shifts and intermittent tinnitus which began during his infantry training.  The tinnitus has become constant.  His non-military occupation was farming.  J.D. reviewed the discharge paperwork, but all other military records were lost or unavailable.  She also reviewed the audio exam done by VA in April 2005.  She noted that it is documented in the histopathology literature that outer cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  She opined that it was more likely than not that the Veteran's hearing loss and tinnitus was related to his military noise exposure and it may have worsened as a civilian.  The opinion was based on case history, configuration of hearing loss (especially the asymmetrical nature consistent with right handed shooting), and onset of tinnitus.  

Regarding the etiology of the Veteran's bilateral hearing loss and tinnitus, the Board acknowledges that there is conflicting evidence in this case.   However, the Board finds that the evidence is in relative equipoise as to whether the Veteran's current hearing loss and tinnitus are the result of in-service noise exposure.  While the VA examiners did not provide favorable nexus opinions regarding the Veteran's hearing loss and tinnitus, the opinions were not strictly negative.  In fact, the April 2005 VA examiner opined that it was ". . . more likely than not some hearing loss was present after his tour of duty."  Thus, the examiner appears to indicate that at least some of the Veteran's hearing loss is due to military service.  In addition, the Board finds that the private audiologist's opinion is persuasive.  J.D. reviewed the separation report of medical examination, the April 2005 VA examination report, and provided an opinion with supporting rationale by noting that the Veteran's asymmetrical nature of the hearing loss which was consistent with right handed shooting.  Furthermore, the Board also finds that the Veteran's statements regarding the chronic nature of his hearing loss and tinnitus are competent.  See Buchanan v. Nicholson, 451, F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  This is especially true considering, as mentioned, the inherently subjective nature of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, there is nothing in the record to question the credibility of the Veteran's reports of declining hearing loss and tinnitus.  Indeed, the Veteran has consistently stated that his hearing loss and tinnitus have existed since active service.  See November 2004 claim, August 2005 notice of disagreement, November 2009 claim to reopen, June 2010 private audiological evaluation.  Because this supporting lay evidence is both competent and credible, it is also probative of his claims that his bilateral hearing loss and tinnitus are attributable to his service as a result of acoustic trauma therein.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In light of the above and resolving all reasonable doubt in the Veteran's favor, it is at least as likely as not the Veteran's bilateral hearing loss and tinnitus are attributable to his military service and, thus, service connection is warranted.             38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


